Citation Nr: 0301806	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  00-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder from December 5, 1994 to November 6, 1996, and to a 
rating in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	G. L. Albritton, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military service from February to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for bipolar disorder and assigned an evaluation of 
30 percent, effective from December 5, 1994, and to a rating 
of 50 percent effective November 7, 1996.  The case is now 
ready for appellate review.

The RO accepted a VA Form 21-8940, received in April 1990, as 
a claim of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disability (TDIU).  The RO denied that claim in January 2001.  
The Board accepted testimony from the veteran relevant to 
this claim in a hearing held in July 2001, which could be 
construed as a valid and timely notice of disagreement.  
38 C.F.R. § 20.202 (2002).  However, in view of the decision 
below, which grants a schedular rating of 100 percent for the 
veteran's bipolar disorder, effective from January 6, 2000, 
and since the veteran's TDIU claim was not received until 
April 2000 (i.e., subsequent to the Board's finding that the 
requirements for a 100 percent schedular rating were met), 
the TDIU claim is rendered moot.

The Board also notes that, in his January 2000 notice of 
disagreement, the veteran specifically requested that his 
mother be assigned as his fiduciary.  As this request has not 
been addressed, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  From December 5, 1994, to November 6, 1996, the veteran's 
bipolar disorder was not manifested by more than definite 
social and industrial impairment. 

3.  From November 7, 1996 to March 16, 1999, the veteran's 
bipolar disorder was not manifested by more than considerable 
social and industrial impairment or more than occupational 
and social impairment with reduced reliability and 
productivity.

4.  Since March 17, 1999, the veteran's bipolar disorder has 
been manifested by severe occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; it has not been 
productive of active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, nor has the 
veteran's bipolar disorder been productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily life 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

5.  Since January 6, 2000, in addition to severe occupational 
and social impairment with deficiencies in most areas, the 
veteran's bipolar disorder has rendered him unable to attain 
or maintain any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  From December 5, 1994, to November 6, 1996, the criteria 
for an evaluation in excess of 30 percent for bipolar 
disorder have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103(A), 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.132, Diagnostic Code 9206 (1996).  

2.  From November 7, 1996 to March 16, 1999, the criteria for 
an evaluation in excess of 50 percent for bipolar disorder 
have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103(A), 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.132, Diagnostic Code 9206 (1996), 4.130, Diagnostic Code 
9432 (1999).

3.  From March 17, 1999 to January 5, 2000, the criteria for 
a 70 percent evaluation for bipolar disorder have been met.  
38 U.S.C.A. § 1155, 5102, 5103(A), 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic 
Code 9206 (1996).

2.  From January 6, 2000, the criteria for a 100 percent 
evaluation for bipolar disorder have been met.  38 U.S.C.A. 
§ 1155, 5102, 5103(A), 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.16(c), 4.132, Diagnostic Code 9206 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000, (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has clearly 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claim in rating 
decisions issued in April 1997 and August 1999, and in a 
statement of the case issued in April 2000.  All records of 
the veteran's treatment in VA facilities have been collected 
for review and extensive private medical records, identified 
by the veteran, have been submitted for consideration.  In 
August 2000, the RO requested the veteran to provide 
completed releases for additional private medical records.  
The Board, the Board has twice undertaken additional 
evidentiary development, including VA examinations and other 
evidence, and in June and November 2002, the Board notified 
the veteran of this intended development.  The veteran has 
been provided VA examinations, which are adequate for rating 
purposes.  The veteran presented testimony at hearings at the 
RO in October 2000, and before the undersigned at a Travel 
Board hearing in July 2001.  There is no indication in the 
evidence on file nor does the veteran contend that there 
remains any additional relevant evidence which has not been 
obtained.  The duties to assist in VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107.

The Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board further notes that while the explicit provisions of 
the VCAA were not before the RO when it adjudicated the 
matter below, the record reflects that the RO considered all 
of the relevant evidence of record and all of the applicable 
law and regulations in the prior decisions in this case, and 
the Board will do the same in this decision.  Moreover, for 
the reasons stated above, the Board has determined that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  To delay the instant decision, which 
includes a grant of a 100 percent schedular rating from 
January 6, 2000, for additional notice on the enhanced duty 
to notify and assist provisions, where it is apparent that 
there is no additional evidence available that is relevant to 
the question of a higher rating or ratings prior to January 
6, 2000, would serve no useful purpose.  Accordingly, the 
appellant is not prejudiced by the Board's decision to 
proceed with appellate review of the instant case.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity 
resulting from those disabilities as far as practicably can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id at 126.  

The span of time covered in the veteran's request for an 
increased evaluation for psychiatric disability is from the 
date of his initial claim on December 5, 1994, until present.  
The criteria for evaluating psychiatric disability was 
changed on November 7, 1996.  Where a regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the "version 
most favorable to the appellant" is to be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The criteria in effect prior to November 7, 1996, provided 
that a 100 percent evaluation was warranted for bipolar 
disorder with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation was warranted with lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation was warranted for 
considerable impairment and a 30 percent evaluation was 
warranted for definite impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decisions in accord with 
38 U.S.C.A. § 7104(d)(1).  In November 1993 the VA General 
Counsel concluded that, "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," and 
represented a degree of social and industrial inadaptability 
that was "more than moderate, but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term definite.  38 U.S.C.A. 
§ 7104(c).  

Since November 7, 1996, the general formula for rating mental 
disorders provides a 100 percent evaluation for total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily life 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

38 C.F.R. § 4.16 previously included part (c): When the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

Facts:  The veteran filed his initial claim for psychiatric 
disability compensation in December 1994.  Records were 
thereafter collected dating back to 1987, which contained 
various diagnoses including schizophrenia or schizo-affective 
disorder, personality disorders, substance abuse including 
cocaine dependence, affective disorder, and bipolar disorder.  
Records also indicate that the veteran commenced receiving 
Social Security disability compensation in November 1987 for 
"affective/mood disorders."  However, service connection for 
bipolar disorder was not granted until April 1999, after 
receipt of clinical evidence first causally relating bipolar 
disorder to the veteran's active military service, including 
the VA examination of March 1999.  The date for the grant of 
service connection was made effective to the date of the 
veteran's initial claim received in December 1994.  

The veteran is shown to have attended a junior college from 
March to May 1990, Alabama State University from January to 
May 1992, and the University of Tampa from August to November 
1996.  

In March 1995, a Dean/Chief of the Administration Office of 
the Concordia College in Selma, Alabama, wrote that while he 
was not a physician, he had not observed any emotional 
problems of the veteran, and that while the veteran was a 
student there everything seemed to be normal.  No professor 
reported any abnormality or emotional outburst or disrespect.  
He did on several occasions feel that the veteran made 
statements which were unreasonable such as when he was 
elected as student government association president that he 
was going to go over the head of the administration of the 
college to change things to what the students wanted.  

In September 1995, the veteran was seen at the Bridgeway 
Center Behavioral Health Services.  The diagnosis was bipolar 
disorder and alcohol and Cocaine dependence.  It was recorded 
that he was well skilled in the patient role and frequently 
alluded to personal characteristics typical of bipolar 
disorder.  He was there principally for medication.  The 
global assessment of functioning (GAF) was 65.  

In October 1995, the veteran was provided a private 
psychiatric evaluation by the Bridgeway Center.  It was 
reported that he had received an Associate of Arts degree and 
additional education.  He had done mostly administrative work 
in the past, working for VA and private hospitals.  He was 
also a musician.  During mental status examination, he was 
alert, well oriented, semi-cheerful, very cooperative and 
appropriate in appearance.  He admitted to being paranoid 
from time to time.  The physician could not detect any other 
evidence of psychotic ideation.  There was a past history of 
suicide gestures but at present he was not suicidal or 
homicidal.  Insight and judgment seemed to be intact.  He had 
difficulty concentrating and was able to recall three out of 
three objects and five out of five numbers accurately after 
20 minutes.  The diagnosis was bipolar disorder with 
psychotic features.  Medication was discussed and adjusted. 

The veteran was again seen at the Bridgeway Center in January 
1996.  He was alert, well-oriented, and cooperative, and was 
neat and clean in appearance.  His mood was mildly anxious 
and his affect was reasonably bright.  He had a good fund of 
general information and he was readily able to receive, 
process and develop appropriate responses.  His thought 
content was coherent, relevant, reality based and goal-
directed.  He reported recently having been hospitalized 
because he took an overdose of Benadryl and Stelazine.  He 
said that he was depressed.  Since 1987, he had been addicted 
to Cocaine and other over-the-counter medications.  He had 
been prescribed a wide variety of psychotropic medications.  
Upon examination there was no evidence of psychotic ideation 
or agitation.  The physician did not detect any true evidence 
of major depression. 

The veteran was provided a VA examination in September 1996.  
He described his past medical history.  He reported that he 
had last been hospitalized in April 1996 for seven days for 
depression and "because he was heavily using cocaine."  He 
had been in a day treatment program in 1996 but quit because 
he was ready to return to school at the University of Tampa.  
He lived on the University of Tampa campus and had been 
attending school for the past four weeks and was doing quite 
well.  During mental status examination, his speech was 
coherent, logical and goal-directed, and there was no flight 
of ideas or looseness of associations.  There was no pressure 
in speech and he was cognitively intact.  Mood was euthymic, 
affect was congruent, and he displayed a full range.  His 
attention and concentration were intact, as was his memory.  
He denied any suicidal ideation or plan.  There were no clear 
psychotic symptoms.  He did have some grandiose religious 
thoughts.  He reported often feeling others were out to get 
him but he did not appear paranoid during the interview.  The 
veteran's claims folder with extensive clinical history was 
reviewed.  The relationship between bipolar disorder and 
borderline personality disorder was described and this 
physician felt that the veteran had significant Axis II 
character pathology and did display borderline personality 
disorder traits.  This psychiatrist also noted that there was 
some secondary gain in the veteran and that his presentation 
of illness and exacerbation of symptoms and his description 
of the hospital as a "safe haven" was evidence of this.  The 
diagnosis for Axis I was bipolar disorder and for Axis II was 
borderline personality disorder.  The GAF was 65 as the 
veteran was functioning fairly well and was in school.

The veteran was seen at the Bridgeway Center in May 1997.  At 
this time, he reported being substance-free for 13 months.  
It was reported that he was one term short of an "A-B" degree 
in Psychology.  On mental status examination, he was 
appropriately dressed and groomed and was fully oriented.  
There was a history of psychotic symptoms but he was 
currently free.  Thought process had a normal flow and was 
cohesive, coherent and relevant.  There was no evidence of 
paranoid, delusional or suicidal thinking.  He had normal 
energy without evidence of agitation.  His attention and 
memory were intact.  The GAF was 60.

The veteran was provided another VA psychiatric examination 
in March 1999. At that time, he indicated that he had had 
several psychiatric admissions since the time of his prior VA 
examination in 1996.  He was currently living alone and was 
unemployed.  He had not had a job since July of 1998.  He had 
no social activities, and stayed to himself most of the time.  
He denied drinking alcohol and said he had last used Cocaine 
in September 1998.  Mental status examination revealed that 
he was verbal and coherent and there was no evidence of acute 
psychotic symptoms.  He denied any delusions, paranoia or 
perceptual disturbance.  His mood was mildly anxious but his 
affect was constricted.  He reported recent racing thoughts 
and feeling hypomanic.  He expressed a sense of frustration 
and helplessness.  Cognitive functions were normal, intellect 
was average, insight and judgment were fair, and coping 
abilities were limited.  The diagnoses were bipolar disorder 
and polysubstance abuse in early remission.  Borderline 
personality disorder was only listed by history.  His GAF was 
48.  The GAF score was mainly based upon bipolar disorder.  
It was this physician's opinion that the veteran's bipolar 
disorder likely manifested in service.  

In June 1999, the veteran presented to the West Florida 
Regional Medical Center with suicidal ideation with a plan to 
overdose on medication.  He was admitted and a mental status 
examination later revealed him to be pleasant and cooperative 
and there was no evidence of psychotic process.  He was fully 
alert with a clear sensorium.  Judgment remained good.  
Throughout his hospital stay, he denied any further suicidal 
thoughts.  He was referred to a substance abuse program 
because of cocaine dependency.  Upon discharge, he was 
referred to a VA medical facility and reported many recent 
stressors including the fact that his brother had had surgery 
and that he had been using crack cocaine.  The diagnosis was 
depressive disorder, not otherwise specified and cocaine 
dependence.  The GAF was 60.

The veteran was hospitalized at the VA Medical Center in 
Tuskegee, Alabama, from January 6 to January 20, 2000, for 
evaluation of complaints of depression and suicidal ideation.  
He was released after two weeks and the diagnosis was bipolar 
disorder with a GAF of "50 and 60."  It was noted in a March 
2000 addendum to that hospitalization that the veteran was 
unemployable; the only disabilities noted on the discharge 
summary were bipolar disorder and peptic ulcer disease.

In September 2000, the veteran was provided a VA examination.  
At this time, he claimed having suicidal ideation, mood 
swings, auditory and visual hallucinations.  Examination 
revealed that he was alert and oriented and there was no 
suicidal ideation.  Thought process was basically coherent, 
speech was regular and cognitive functions were intact.  
Thought content was significant for paranoia and auditory and 
visual hallucinations.  The diagnosis was bipolar disorder 
with psychotic features with a GAF of 49.  It was also noted 
that the veteran was socially and occupationally impaired of 
such severity that he was unable to maintain gainful 
employment.  

In October 2000, the veteran testified at a hearing at the 
RO.  He described his past and current psychiatric treatment 
and medication.  He said he had been in and out of the 
hospital frequently for his bipolar disorder.  He said he had 
three years of college in computer science and hoped to 
return.  He said he was unable to work. He had tried to work 
in the past with the best of intentions and things would 
start out well but then he would have a significant mood 
swing and have to quit or get fired.  He reported he was not 
using alcohol or drugs.

In July 2001, the veteran testified before the undersigned.  
He reported he was last hospitalized in June 2001 as a result 
of court order.  Records of that involuntary commitment were 
submitted at the hearing and revealed diagnoses of bipolar 
disorder and personality disorder not otherwise specified 
with a GAF of 35.  The veteran described his history of 
psychiatric treatment, to include hospitalizations.  He 
indicated that he currently had 17 medications.  He said he 
was last employed in November 1999 in training for manager of 
a restaurant, but that lasted only a short time before he 
quit due to depression.  Prior to that he had worked in 
February 1999 for about three months for another restaurant.  
He reported that he had attended Tri-State college from May 
to September 2000 but later had to quit.  He said he felt 
unable to hold a full-time job.  He did not have a driver's 
license.  

In September 2002, the veteran was provided with a VA 
psychological examination.  He reported having both manic and 
depressive episodes frequently accompanied by auditory and 
visual hallucinations.  He discussed his educational 
background and indicated that he had attended a complete 
semester at Tri-State University with a 4.0 average in the 
year 2000.  Examination revealed grooming and hygiene to be 
normal, but he was tense and irritable and his affect 
included depression, anger and anxiety.  Attention, 
concentration, abstract, and short- and long-term memory 
functions were all in the high average to superior range.  He 
reported that bipolar disorder affected employment and that 
he could easily obtain employment, especially during high 
periods, but downward mood swings would make it impossible 
for him to continue working.  School presented the same 
problem.  The diagnosis was severe bipolar disorder with a 
GAF of 42.  The psychologist opined that the veteran would be 
unable to maintain gainful employment as a result of his 
bipolar disorder.  

The veteran was last provided a VA psychiatric examination in 
December 2002.  The claims folder was available and reviewed 
in detail.  To complete review of the veteran's significant 
clinical record, the doctor saw the veteran twice in 
completing this examination.  The veteran did not want to be 
hospitalized because he wanted to be able to return to his 
church and play the piano and handle the music part of the 
service in his "usual manner."  This physician felt that the 
veteran's principal diagnosis was bipolar disorder and that 
personality disorder was not a significant factor in his 
psychiatric disablement.  The GAF was 45.  He wrote that the 
veteran's substance abuse had been in full remission for two 
years.  The psychiatrist concluded that the veteran was 
unemployable as a result of his bipolar disorder.  

Analysis:  Initially, the Board finds that a preponderance of 
the evidence of record is against an evaluation in excess of 
30 percent for service-connected bipolar disorder, from the 
date of receipt of the initial claim for service connection 
on December 5, 1994, through November 6, 1996, or to a rating 
in excess of 50 percent from November 7, 1996 (when revised 
criteria for rating ental disorders became effective) to 
March 16, 1999.  While the veteran had a history of 
hospitalizations in the mid and late 1980's, these 
hospitalizations significantly precede the first two periods 
of time being evaluated.  Clinical records on file during the 
relevant periods of time consistently show the veteran's GAF 
evaluated at 60 to 65, which is reflective of overall 
symptoms between moderate and mild.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  Mental status examinations from this period 
consistently showed the veteran to be functioning fairly well 
without significant impairment.  The veteran also attended 
college and worked during this time.  

Addressing the pre-1996 criteria for evaluation in effect at 
this time, the veteran's bipolar disorder showed a definite 
impairment of social and industrial adaptability, "definite" 
being later quantified as distinct, unambiguous and 
moderately large or more than moderate, but less than large.  
VAOPGCPREC 9-93.  At the time of the veteran's September 1996 
VA examination, he was living on the University of Tampa 
campus and had been attending school and was doing well.  
There were no flight of ideas, no pressure in speech, affect 
was congruent, and attention, concentration and memory were 
intact.  The GAF was 65.  It was noted in an out-patient 
mental health clinic note in May 1997 that the veteran was 
one term short of an "A-B" degree in psychology.  It is 
apparent that the veteran attended school and worked 
subsequent to that date, and it was not until March 17, 1999, 
that the medical evidence shows a significant chronic 
increase in disability.  The clinical evidence on file dated 
prior to that examination most nearly approximates a mild to 
moderate degree of symptoms due to bipolar disorder. 

Accordingly, the Board finds that, from December 5, 1994, to 
November 6, 1996, the veteran's bipolar disorder was not 
manifested by more than definite social and industrial 
impairment and that, considering both the old and the revised 
rating criteria effective from November 7, 1996, from that 
latter date to March 16, 1999, the veteran's bipolar disorder 
was not manifested by more than considerable occupational and 
social impairment or more than occupational and social 
impairment with reduced reliability and productivity.  As to 
the revised rating criteria, the Board finds that nether 
criteria are more beneficial to the veteran (Karnas, supra) 
and that the preponderance of the evidence is against such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In 
support of this latter conclusion, the Board notes that, in 
addition to the average of the GAF scores refecting mild to 
moderate disability, the record indicates that the veteran 
attended college and apparently was able to achieve very good 
grades.  It follows that, from December 5, 1994, to November 
6, 1996, the criteria for an evaluation in excess of 30 
percent for bipolar disorder are not met (38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996)), and that, from November 7, 1996 
to through March 16, 1999, the criteria for an evaluation in 
excess of 50 percent for bipolar disorder are not met.  
38 C.F.R. §§ 4.132, Diagnostic Code 9206 (1996), 4.130, 
Diagnostic Code 9432 (1999).  As the preponderance of the 
evidence is against this aspect of the veteran's claim for 
the assignment of higher ratings, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

However, it is clear that the veteran's bipolar disorder 
increased in severity beginning March 17, 1999.  Following a 
VA psychiatric examination on that date, the veteran's the 
GAF score was recorded as 48.  While there was no evidence of 
acute psychotic symptoms at that time, his mood was mildly 
anxious, his affect was constricted, and he reported recent 
racing thoughts and feeling hypomanic.  Subsequent 
examinations revealed increasing symptomatology and lower GAF 
scores.  The Board finds that, since March 17, 1999, under 
either the old or new rating criteria, the veteran's bipolar 
disorder has been manifested by severe social and industrial 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
preponderance of the evidence is against total social or 
industrial impairment, under either the old or new rating 
criteria, until the veteran was admitted to a VA hospital on 
January 6, 2000, when it was noted that shortly after 
discharge from the hospitalization he was unemployable.  
Thus, from March 17, 1999 to January 5, 2000, the criteria 
for a 70 percent evaluation for bipolar disorder, but no more 
than 70 percent, have been met.  38 C.F.R. §§ 4.132, 
Diagnostic Code 9206 (1996), 4.130, Diagnostic Code 9432 
(1999).

As noted above, it was reported in a March 2000 addendum to 
the January 2000 hospitalization that the veteran was 
unemployable and it is apparent that this was due entirely to 
his bipolar disorder.  A July 2000 VA psychiatric examination 
contains another competent opinion that the veteran was 
unemployable due to bipolar disorder.  The GAF in April 2002 
was 42 and in December 2002 was 45, and both VA examinations 
from September and November 2002 concluded that the veteran 
was rendered unemployable by bipolar disorder.  The Board 
finds that, since January 6, 2000, in addition to 
occupational and social impairment, with deficiencies in most 
areas, the veteran's bipolar disorder rendered him unable to 
attain or maintain any substantially gainful employment.

Under the old rating criteria, when the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
employment, the disability shall be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1996).  In applying the "old" rating 
criteria, while the veteran's symptoms for the period from 
January 6, 2000 may not have been consistent with virtual 
isolation or gross repudiation of reality, the Board does 
find that there is ample competent evidence to show that his 
bipolar disorder rendered him demonstrably unable to obtain 
or retain employment from that date.  Accordingly, a 100 
percent schedular rating from January 6, 2000 is warranted.  

The Board is cognizant of the significant amount of medical 
evidence of record relating to the veteran's drug dependence, 
to include crack cocaine.  However, in Mittleider v. West, 11 
Vet. App. 181 (1998), the Court held that regulations require 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a psychiatric disorder (in 
Mittleider PTSD) from any other diagnosed psychiatric 
disorder (in Mittleider alcohol dependence), VA must consider 
all psychiatric symptoms in the adjudication of the claim.  
As such, unless a VA examiner, based on his or her review of 
the record, concludes that some of the veteran's psychiatric 
symptoms are unrelated to the veteran's psychiatric disorder, 
those symptoms that cannot be distinguished from his service-
connected psychiatric disorder must be considered in the 
evaluation of this disability.  Here, pursuant to two Board 
remands, the veteran has undergone recent VA psychiatric and 
psychological evaluations and it is clear in reviewing that 
evidence that examiners were not able to distinguish the 
symptoms and/or degree of impairment due to the veteran's 
bipolar disorder from his drug dependence. 

With respect to the period after November 7, 1996, the Board 
has evaluated the veteran's disability under both the "old" 
and "new" rating criteria, and considered which rating 
criteria are most favorable to the veteran.  See VAOPGCPREC 
3-2000.  Here, as was noted above, the Board finds that the 
veteran is entitled to a 70 percent rating for bipolar 
disorder, under the old or new criteria, from March 17, 1999 
to January 5, 2000, and to a 100 percent scheduler rating 
based on the former  criteria from January 6, 2000.  As to 
the latter period of time, the "old" criteria are found to be 
more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


ORDER

Entitlement to the assignment of a rating in excess of 30 
percent a bipolar disorder, from December 5,1994, to November 
6, 1996, is denied.

Entitlement to the assignment of a rating in excess of 50 
percent for a bipolar disorder, from November 7, 1996 to 
March 16, 1999, is denied.

Entitlement to the assignment of a 70 percent schedular 
rating for a bipolar disorder, from March 17, 1999 to January 
5, 2000, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  

Entitlement to the assignment of a 100 percent schedular 
rating from January 6, 2000 is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

